Citation Nr: 0123155	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  00-20 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a cardiac disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had verified active service from November 1960 to 
November 1962.  This matter initially came before the Board 
of Veterans' Appeals (Board) on appeal from an April 2000 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska, which denied the 
veteran's claim of entitlement to service connection for a 
cardiac disorder as not well-grounded.  The veteran submitted 
a timely substantive appeal in October 2000.


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal, with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law, effective in November 2000, eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

In this case, the veteran's claim of entitlement to service 
connection for a cardiac disorder was denied as not well-
grounded.  That analysis is no longer applicable, following 
enactment of the VCAA, and the veteran's claim must be 
readjudicated.  

The veteran reported, on the history he completed in October 
1962 for purposes of service discharge, that he had heart 
palpitations or a pounding heart.  The portion of the history 
completed by the physician for purposes of separation noted 
that the veteran had shortness of breath, chest pain, and 
occasional pounding heart.  However, no cardiac abnormality 
was noted on the separation examination physical, conducted 
in October 1962.  In a Medical Statement Upon Separation, 
Form 4AA 425, dated in November 1962, the veteran stated that 
there had been no change in his medical condition since his 
last medical examination except that his heart was 
"bother[ing]" him.  

Post-service medical records in 1983 and 1984 reflect that 
right bundle branch block and LAH (left anterior hemiblock) 
conduction disorder, asymptomatic, compensated, were present.  
Those records do not disclose the duration of the cardiac 
conduction disorder.

At his January 2000 hearing, the veteran testified that he 
was hospitalized for three days at Fort Sill when he passed 
out while marching in formation, and was told that he passed 
out due to a heart problem.  The service medical records 
which have been located do not include records of a 
hospitalization or an episode of "passing out."  The veteran 
contends that the service medical records associated with the 
claims file are not complete.  

An additional attempt to obtain records of the veteran's 
clinical condition during service should be conducted.  The 
RO should contact the Fort Sill Army Hospital directly.  If 
no information is obtained from that source, Morning Reports, 
sick call reports, or the like, should be requested for the 
veteran's unit for the period the veteran was stationed at 
Fort Sill, near Lawton, Oklahoma.

After any other further development necessary has been 
conducted, the veteran should be afforded VA examination and 
medical opinion as to the likelihood that he has a current 
cardiac disorder which was manifested in service or incurred 
in service.  An examination or opinion is necessary to make a 
decision on a claim if the evidence of record, including 
statements of the claimant, (i) contains competent evidence 
of current disability or persistent or recurring symptoms of 
disability; and (ii) indicates that disability or symptoms 
may be associated with active service; but (iii) does not 
contain sufficient medical evidence for a decision on the 
claim. 38 U.S.C. § 5103A (West Supp. 2001).  It is not 
unambiguously clear that a VA examination and a medical 
opinion is unnecessary in deciding this appeal.

On the basis of the current record, the Board has identified 
certain duties to notify and to assist that must be rendered 
to comply with the VCAA.  This development does not take the 
place of the RO's responsibility for also ensuring compliance 
with the VCAA.  Accordingly, the case is REMANDED to the RO 
for the following action:

1.  The RO should obtain the veteran's VA 
clinical records from August 2000 to the 
present, and the veteran should be asked 
to provide the names and addresses for 
all non-VA health-care providers from 
whom he has received or sought evaluation 
or treatment relevant to a cardiac 
disorder during this time.  The veteran 
should also identify any clinical 
records, VA or private, relevant to 
treatment of a cardiac disorder prior to 
1983.  The RO should attempt to obtain 
all identified records, after the veteran 
signs and returns any necessary forms 
authorizing the release to VA of any 
identified private records.  If any 
identified records cannot be obtained or 
are unavailable, it should be so stated 
for the record. The RO should inform the 
veteran and his representative of all 
results of requests for records.
  
2.  The veteran should be advised of 
alternative records he may submit to 
establish that he manifested a cardiac 
disorder in service and chronically 
thereafter, such, but not limited to 
insurance reports, pharmacy records, 
photographs, statements, or any other 
indication of his cardiac disorder after 
service separation in 1962 and prior to 
VA hospitalization in 1983. 

3.  After the above development has been 
conducted, the veteran should be afforded 
VA examination(s) as necessary to 
determine the nature and etiology of 
current cardiac disorder(s).  The claims 
folder must be provided to and reviewed 
by the examiner.  Based on examination 
findings, review of the historical 
evidence, including service medical 
records and post-service clinical 
records, and medical principles, the 
examiner should provide a medical 
opinion, with rationale, as to whether it 
is at least as likely as not that the 
veteran has a current cardiac disorder 
which was manifested or incurred in 
service or as a result of service.  The 
examiner should provide a rationale for 
the opinion(s) expressed.

4.  Thereafter, the RO should 
readjudicate the claim for service 
connection.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




